 1

 2   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 3         The Court has received Notice of Defendant BMW OF
 4   NORTH AMERICA, LLC's acceptance of Plaintiff HENRIK
 5   ZARGARIAN’s offer to compromise pursuant to California Code of Civil
 6   Procedure Section 998 (“Offer”).
 7         Accordingly, the Court enters JUDGMENT in the amount of
 8   $190,554.48 for return of the subject vehicle as further laid out in the Offer in
 9   favor of Plaintiff HENRIK ZARGARIAN and against Defendant BMW OF
10   NORTH AMERICA, LLC in accordance with the terms and conditions stated
11   in the Offer, which is attached to the notice of acceptance filed with the Court.
12         As no defendants remain, the Clerk shall close this matter.
13

14   IT IS SO ORDERED.
15

16   December 5, 2019                          __/s/ Ronald S.W. Lew
                                                  ______________________________
17
                                               Honorable Ronald S.W. Lew
18                                             Senior U.S. District Judge
19

20

21

22

23

24

25

26

27

28
                                               1
